Citation Nr: 0015156	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-02 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of the overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the calculated amount of $19,126.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.  The veteran died in January 1993.  The 
appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 decision of the Committee on 
Waivers and Compromises (Committee) of the San Juan, Puerto 
Rico VA Regional Office (RO), which denied a waiver in the 
amount of $19,126.  The appellant requested and was scheduled 
to appear at a hearing before the Committee in March 1998.  
The appellant canceled her hearing request in March 1998.


FINDINGS OF FACT

1.  The appellant was awarded VA death pension benefits in 
April 1993.

2.  The RO notified the appellant in several subsequent award 
notifications, that her continued eligibility for death 
pension benefits was based on income and that she should 
notify the VA of any changes in income. 

3.  In April 1997, evidence was received that the appellant 
received additional income in the amount of $8,800 in 1994.

4.  In October 1997, the appellant's death pension benefits 
were reduced effective February 1, 1994, based on the 
appellant's receipt of additional income.  This action 
created an overpayment in the amount of $19,126.

5.  The claimant's failure to submit information regarding 
the change in her income does not rise to the level of fraud, 
misrepresentation, or bad faith. 

6.  Recovery of the overpayment would be against the 
principles of equity and good conscience.
 

CONCLUSION OF LAW

The overpayment was not due to the claimant's fraud, 
misrepresentation, or bad faith and recovery of the 
overpayment of VA death pension benefits in the amount of 
$19,126 would be against the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 
C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was awarded death pension benefits in April 
1993.  In several award letters, including one sent in April 
1993, the appellant was advised of her responsibility to 
promptly notify the VA of any changes in income, that income 
included payment from any source, included income from the 
family, and that failure to do so may result in the creation 
of an overpayment.  

According to the RO, evidence from a February 1997 statement 
of income for the year 1994, revealed that the appellant 
reported that she had received $8,800 in annual income in 
1994.  In an April 1997 letter, the RO proposed to terminate 
the appellant's VA death pension benefits effective February 
1, 1994 based on evidence showing the receipt of additional 
income.  In October 1997, the RO terminated the appellant's 
award effective February 1, 1994, and the appellant was 
notified that the amount of the overpayment was $19,126.  

In October 1997, correspondence was received from the 
appellant requesting waiver of the debt as recovery would 
cause undue financial hardship.  

The Committee denied the appellant's request for waiver in a 
March 1998 decision.  The Committee determined that there was 
lack of good faith involved in the creation of the 
indebtedness as the appellant had reported receipt of Social 
Security income and therefore, should also have reported her 
income from earnings in a timely manner.  She knew that her 
earned income was a material fact upon which VA determined 
her payment rate.  The Committee then determined that failure 
to make restitution would result in an unfair gain to the 
debtor and thus, waiver would be against equity and good 
conscience.

An appellant who is receiving a pension is required to report 
to the VA any material change or expected change in income or 
other circumstance that affects the payment of benefits.  38 
C.F.R. § 3.660 (1999).  Payments of any kind and from any 
source are countable income for determining eligibility for 
VA pension benefits, unless specifically excluded by law.  38 
U.S.C.A. § 1521(b); 38 C.F.R. § 3.271(a)(1999).

The provisions of 38 U.S.C.A. § 5302(c)(West 1991) prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining waiver."  The Board 
notes that the Veterans' Benefits Amendment Act of 1989, 
Public Law 101-237, § 311, enacted on December 18, 1989, 
amended 38 U.S.C. § 5302 (formerly § 3102), substituting "bad 
faith" for "material fault" and "lack of good faith", on the 
part of the person requesting a waiver, as bars to waiver of 
recovery of an overpayment of VA benefits.  Thus, the Board 
finds that the Committee's determination that the appellant's 
actions lacked good faith in this case lacks legal merit.  

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation, or bad faith, the request for 
waiver will be evaluated pursuant to the principles of equity 
and good conscience found in 38 C.F.R. § 1.965(a)(1999).  In 
applying the equity and good conscience standard to a case, 
the factors to be considered by the adjudicator are:  (1) 
whether actions of the debtor contributed to the creation of 
the debt, (2) whether collection would deprive the debtor or 
the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to the VA.  38 C.F.R § 1.965(a)(1999).

It is noted that the appellant, in multiple award letters, 
was clearly informed of her responsibility to notify the VA 
promptly with regard to changes in income and that failure to 
do so would result in the creation of an overpayment in her 
account.  Nevertheless, even though she reported such income 
in a February 1997 statement of income, she failed to timely 
advise VA of her earned income during 1994 despite being 
warned of the consequences of any failure to report income 
changes promptly.  Therefore, the Board finds that the 
appellant's actions in failing to notify the VA promptly with 
regard to her earned income contributed substantially to the 
creation of debt.

Nevertheless, the Board finds that it would create undue 
hardship for the appellant to repay the overpayment.  An 
October 1997 financial status report reflected that the 
appellant's total monthly income was $204, which included 
$161 from Social Security and $43 in work retirement.  Total 
monthly expenses totaled approximately $509, which included 
$150 for food, $50 for clothing, $20 for transportation, and 
$289 for installment contracts and other debts.  Her expenses 
exceeded her income by approximately $300.  A subsequent 
financial status report received in April 1998 revealed 
income of $198 and expenses totaling $608.  The appellant 
reported that she had several unpaid bills and submitted 
copies of such.  In a June 1998 financial status report, the 
appellant reported that her income had increased to $381 and 
that her expenses were $519; however, she continued to refer 
to unpaid bills.  The Board notes that the appellant's 
monthly expenses exceeds her meager annual income and that 
the appellant, in reporting her expenses, did not report any 
major medical expenses until June 1998.  Additionally, she 
indicated that she is surviving on only approximately $37 per 
week for food.   Based on the life expectancy, income, and 
expenses of the appellant, the Board concludes that recovery 
of the overpayment of $19,126 would be against the principles 
of equity and good conscience.    Accordingly, waiver of 
recovery of the overpayment is granted. 


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $19,126 is granted.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

